     Case 3:17-cv-00477-LRH-CLB Document 147
                                         145 Filed 04/17/20
                                                   04/16/20 Page 1 of 2



 1    William E. Peterson (1528)
      wpeterson@swlaw.com
 2    Janine C. Prupas (9156)
      jprupas@swlaw.com
 3    Wayne Klomp (10109)
      wklomp@swlaw.com
 4    SNELL & WILMER L.L.P.
      50 West Liberty Street, Suite 510
 5    Reno, NV 89501
      Telephone: (775) 785-5440
 6    Facsimile: (775) 785-5441

 7    David J. Jordan (Utah Bar No. 1751)
      david.jordan@stoel.com
 8    Michael R. Menssen (Utah Bar No. 15424)
      michael.menssen@stoel.com
 9    STOEL RIVES LLP
      201 S. Main Street, Suite 1100
10    Salt Lake City, UT 84111
      Telephone: (801) 328-3131
11    Facsimile: (801) 578-6999

12    Attorneys for Defendant
      Winecup Gamble, Inc.
13
                                          UNITED STATES DISTRICT COURT
14
                                              DISTRICT OF NEVADA
15
      UNION PACIFIC RAILROAD COMPANY, a                      Case No. 3:17-cv-00477-LRH-VPC
16    Delaware Corporation,
                                                             STIPULATION AND ORDER FOR A
17
                                 Plaintiff,                  BRIEFING SCHEDULE FOR MOTIONS
18                                                           IN LIMINE FILED BY APRIL 24, 2020
               v.
19
      WINECUP GAMBLE, INC., a Nevada
20    Corporation,
21                               Defendant.
22
              Pursuant to LR II 7-1, LR IA 6-1, and the discussion of the parties and the Court during
23   the telephonic status conference of April 6, 2020 (ECF No. 144), Plaintiff Union Pacific Railroad
24   Company (“Union Pacific”) and Defendant Winecup Gamble, Inc. (“Winecup”), hereby stipulate

25   that the responses to all motions in limine that have been filed by either party, or that will be filed
     by April 24, 2020, shall be due by May 15, 2020. The parties do not intend this stipulation to
26
     change the deadline to file motions in limine set forth in LR 16-3. It is only intended to set forth a
27
     briefing schedule for motions in limine that are filed by April 24, 2020.
28
                                                       -1-                 Case No. 3:17-CV-00477-LRH-VPC

     106100288.1 0065303-00001
     4852-9644-4851 v1
     Case 3:17-cv-00477-LRH-CLB Document 147
                                         145 Filed 04/17/20
                                                   04/16/20 Page 2 of 2



 1            Accordingly, the parties request the Court order the deadline of May 15, 2020 for both
 2   parties to respond to all motions in limine that are filed by April 24, 2020.

 3    DATED: April 16, 2020                                 DATED: April 16, 2020
 4
      /s/ Michael R. Menssen                                /s/ Gary M. Elden (with permission via email)
 5    David J. Jordan (Utah Bar No. 1751)                   Gary M. Elden (Admitted Pro Hac Vice)
      Michael R. Menssen (Utah Bar No. 15424)               Riley C. Mendoza (Admitted Pro Hac Vice)
 6    STOEL RIVES LLP                                       SHOOK HARDY & BACON LLP
      201 S. Main Street, Suite 1100                        111 S. Wacker Drive
 7    Salt Lake City, UT 84111                              Chicago, IL 60657
 8    William E. Peterson (Bar No. 1528)                    Michael R. Kealy (Bar No. 971)
      Janine C. Prupas (Bar No. 9156)                       Ashley C. Nikkel (Bar No. 12838)
 9    Wayne Klomp (Bar No. 10109)                           PARSONS BEHLE & LATIMER
      SNELL & WILMER L.L.P.                                 50 W. Liberty Street, Suite 750
10    50 West Liberty Street, Suite 510                     Reno, NV 89501
      Reno, NV 89501
11                                                          Attorneys for Plaintiff
      Attorneys for Defendant                               Union Pacific Railroad Company
12
      Winecup Gamble, Inc.
13

14

15

16                                                 ORDER

17   IT IS SO ORDERED.

18   DATED this 17th day of April, 2020.
19
                                                   ________________________________________
20                                                 UNITEDR.STATE
                                                   LARRY     HICKSDISTRICT JUDGE
                                                   UNITED STATES DISTRICT JUDGE
21                                                 Dated:____________________________
22

23

24

25

26

27

28
                                                      -2-                  Case No. 3:17-CV-00477-LRH-VPC

     106100288.1 0065303-00001
